Citation Nr: 0907220	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-11 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether a May 14, 2004, rating decision was clearly and 
unmistakably erroneous in assigning an effective date of 
March 1, 2004, for a 40 percent rating for lumbar strain with 
muscle spasms.  

2.  Whether a May 14, 2004, rating decision was clearly and 
unmistakably erroneous in assigning an effective date of 
March 1, 2004, for a 20 percent rating for muscle strain and 
arthralgia of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran retired in July 1994 after twenty years' active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

The Veteran testified at a videoconference hearing before the 
Board in October 2008; the undersigned Veterans Law Judge 
presided.  


FINDINGS OF FACT

1.  A rating decision on May 14, 2004, assigned an effective 
date of March 1, 2004, for a 40 percent rating for lumbar 
strain with muscle spasms and a 20 percent rating for muscle 
strain and arthralgia of the right shoulder.  Although the 
Veteran initiated an appeal of that decision, he did not file 
a substantive appeal within one year.  The correct facts, as 
they were known at that time, were before the RO at that 
time.  The statutory and regulatory provisions extant at the 
time were correctly applied in the May 14, 2004, rating 
decision.  

2.  The Veteran's allegations of CUE amount to no more than 
allegations that VA breached its duty to assist him in 
developing his increased rating claims.  




CONCLUSIONS OF LAW

1.  The May 14, 2004, rating decision was not clearly and 
unmistakably erroneous in assigning an effective date of 
March 1, 2004, for a 40 percent rating for lumbar strain with 
muscle spasms.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.105(a) (2008).  

2.  The May 14, 2004, rating decision was not clearly and 
unmistakably erroneous in assigning an effective date of 
March 1, 2004, for a 20 percent rating for muscle strain and 
arthralgia of the right shoulder.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.105(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A rating decision in May 2004 increased the ratings for the 
Veteran's back disability to 40 percent and for his right 
shoulder disability to 20 percent, effective from March 1, 
2004; in addition, those two increased ratings resulted in a 
combined 100 percent rating for the Veteran's service-
connected disabilities, also effective from March 1, 2004.  
This rating decision was issued at the same time as a 
statement of the case concerning the Veteran's disagreement 
with a November 2002 rating decision that had denied 
increased ratings for those disabilities.  In November 2004, 
communication was received from the Veteran indicating his 
agreement with the assigned ratings but his disagreement with 
the effective date assigned for those ratings.  A statement 
of the case regarding the disagreement with the effective 
dates of increase for the back and right shoulder 
disabilities was issued in February 2005.  However, the 
Veteran did not file a substantive appeal concerning those 
issues within the allowed time period.  See 38 C.F.R. 
§ 20.302 (2008).  Therefore, the May 2004 rating decision is 
final.  38 C.F.R. § 20.1103 (2008).  

In March 2007, further communication was received from the 
Veteran in which he again indicated his contention that he 
should have been paid at the 100 percent rate from the date 
of his "initial claim in 2002."  In April 2007, the Veteran 
again wrote, clarifying his contention that the May 2004 
rating decision was clearly and unmistakably erroneous in 
failing to assign an effective date two years prior to 
"May 14, 2004."  The Board observes that May 14, 2004, was 
the date of the rating decision; the effective date of the 
two increased ratings and the 100 percent combined rating was 
March 1, 2004.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992), 
cert. denied, 528 U.S. 967 (1999)); see also Fugo, 
6 Vet. App. at 44 (1993).  Additionally, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, 6 Vet. App. at 43-44.  VA's breach of 
a duty to assist cannot form the basis for a claim of CUE.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

A CUE claim "is not a generalized assertion of entitlement 
to benefits.  Rather, it is an assertion that the [Board] 
committed a particular clear and unmistakable error."  Andre 
v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each 
theory of CUE is an entirely separate and distinct claim.  
See id. at 1362.  "Under the principle of res judicata, 
'[o]nce there is a final decision on the issue of [CUE] . . . 
that particular claim of [CUE] may not be raised again.'"  
Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  

The Veteran's contention, as expressed during a January 2008 
hearing at the RO and during a videoconference hearing before 
the Board in October 2008, is that a VA compensation 
examination that was conducted in October 2002 was erroneous 
and inadequate due to the examiner's own disability and 
inability to perform the examination competently.  The 
Veteran testified at his Board hearing that the October 2002 
VA examiner forced his back and shoulder during range of 
motion testing beyond the point where motion was painful, 
recording the greater motion on the examination report.  He 
contends that private treatment records during that timeframe 
were consistent with greater levels of disability, as were 
documented on a VA compensation examination in March 2004.  
As a consequence, the Veteran argues that the higher ratings 
were warranted, effective from the date of receipt of his 
claim for increased ratings that was received June 19, 2002.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

As set forth above, a determination regarding CUE must be 
based on the law that was in effect and on the evidence that 
was of record at the time of the May 2004 rating decision.  
That evidence included a December 2000 report of a private 
MRI study of the Veteran's thoracolumbar spine, a May 2002 
report of a private right shoulder arthrogram and MRI, the 
report of the October 2002 VA compensation examination, a 
report of a December 2002 private MRI of the Veteran's lumbar 
spine, VA clinic records dated from October 1999 to March 
2004, and the report of the March 1, 2004, VA compensation 
examination.  

A.  Lumbar strain

First, the Board observes that the criteria for evaluating 
spinal disabilities were revised, effective September 26, 
2003.  Prior to that date, lumbar strain was rated on the 
basis of limitation of motion under Diagnostic Code 5295 
(lumbosacral strain).  Under that Code, where there was 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position, a 20 percent 
rating was appropriate.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was also warranted if only some of these 
manifestations were present if there was also abnormal 
mobility on forced motion.  


Slight limitation of motion of the lumbar segment of the 
spine warranted a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  Severe 
limitation of motion was required for a 40 percent 
evaluation.  Code 5292. 

Beginning September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating lumbosacral strain.  The Formula provides that a 
20 percent rating is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or where the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or for favorable ankylosis of the entire thoracolumbar 
spine.  Code 5237 (lumbosacral or cervical strain).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

The December 2000 private MRI of the thoracolumbar spine 
reportedly showed a small focal disc herniation, left 
lateralizing, with some mass effect on the left S1 nerve 
root.  

The October 2002 examination report notes the Veteran's 
complaints as chronic back pain with a pain level of 10/10.  
The Veteran was unsure whether he had any weakness, but he 
reported definite stiffness, especially in the morning.  He 
was also unsure whether he had any fatigability, because he 
said he didn't use his back.  The Veteran also reported 
having occasional shooting pain into his buttocks and right 
leg.  The examiner recorded that the Veteran walked with a 
non-antalgic gait.  Flattening of the lordotic curve was 
noted, but there was no muscle spasm.  The examiner indicated 
that full forward flexion of the spine was possible to 90 
degrees and extension was possible to 25 degrees.  There was 
mild tenderness directly over the lumbosacral spine, but the 
examiner did not report any painful motion.  The examiner 
listed L5-S1 disc herniation.  However, service connection 
has not been established for disc herniation.  

The report of the private December 2002 lumbar spine MRI also 
showed the previously noted small herniation at L5-S1, as 
well as a small herniation at L3-4, compressing the left L3 
nerve root, and a bulging annulus at L4-5.  There was also 
unchanged congenital narrowing of the thecal sac in the 
lumbar spine, without significant spinal stenosis.  

The VA clinic records primarily reflect treatment for 
unrelated disorders.  A record dated in April 2002 notes the 
Veteran's report of a lot of joint pain.  He indicated he had 
been told he had a herniated disc.  He had been to the pain 
clinic and had had epidural injections, with little relief.  
The Veteran reported that he had back pain that radiated down 
his right side to the knee.  The examiner indicated that 
muscle strength was normal and that his gait was smooth and 
well balanced.  Another examiner in November 2002 noted a 
diagnosis of non-specific osteoarthritis and stated that the 
Veteran was "not able to see ortho or pain clinic any 
more;" again, his muscle strength was found to be normal and 
his gait was noted to be smooth and well balanced.  A report 
dated in April 2003 does not reflect any complaints referable 
to the Veteran's back; the same examiner again noted that 
muscle strength was normal and that his gait was smooth and 
well balanced.  

The Veteran reported to the March 1, 2004, VA examiner that 
his baseline back pain was 5/10, with radiation of the pain 
to his hamstring muscles, primarily on the right side.  He 
stated that he also had occasional numbness and tingling in 
the posterior right leg down to his knee.  The Veteran 
reported that he had flare-ups three times a week lasting 
about a day, with increased pain to 7-8/10.  Further, he 
indicated that he could not stand longer than 10 minutes at a 
time due to back pain, and could no longer do yard work.  On 
examination, there was no abnormal spinal curvature noted, 
and the spinous processes and paraspinal muscles were 
nontender, except near the sacrum.  Some muscle spasm was 
noted in the form of muscle knots.  Passive forward flexion 
was accomplished to 30 degrees, where the Veteran first 
complained of pain, with further flexion possible to 55 
degrees.  Active and passive extension was possible to 15 
degrees; active and passive bending was possible to the right 
to 25 degrees and to the left to 20 degrees; active and 
passive rotation accomplished to 20 degrees in each 
direction.  Finally, the examiner commented that there was no 
incoordination or instability.  He indicated that, during 
flare-ups, the Veteran could lose an additional 20-25 degrees 
of flexion and 5-10 degrees of extension.  

First, the Board observes that, considering the old rating 
criteria, impairment of the Veteran's lumbar spine warranting 
a 40 percent rating was not shown prior to the March 2004 VA 
compensation examination.  Further, impairment warranting a 
40 percent rating under the revised rating criteria was also 
not shown.  The Board finds that the May 2004 rating decision 
properly applied the law, including both the old and the 
revised rating criteria, to the available evidence; there was 
no error in that regard.  

Further, because entitlement to an increased rating was not 
shown prior to the March 1, 2004, VA compensation 
examination, that date is the earliest that can be assigned 
as the effective date for the award.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o).  The RO's assignment of March 
1, 2004, as the effective date was not error.  

The Veteran's contention that the October 2002 examination 
was conducted improperly and was otherwise inadequate is not 
supported by the evidence that was of record at the time of 
the May 2004 rating decision.  Moreover, the contention on 
its face amounts to no more than an allegation that VA 
breached its duty to assist him in providing an adequate 
examination.  As set forth above, a breach of the duty to 
assist cannot form the basis for a claim of CUE.  

In conjunction with his current appeal, the Veteran has 
submitted copies of private treatment records dated from 
March 2000 through January 2003.  Because those reports were 
not of record at the time of the May 2004 rating decision, 
they cannot be considered in determining whether that rating 
decision was clearly and unmistakably erroneous.  While they 
were clearly in existence at the time of the May 2004 rating 
decision, the Veteran did not submit them at that time and 
did not request that VA obtain them.  Moreover, even if the 
reports had been available and considered by the RO, and even 
if they did show findings indicative of more severe 
impairment, the Board cannot now say that it is undebatable 
that the outcome would have been manifestly different in 
light of what would have been, at best, conflicting evidence.  

Therefore, the Board concludes that the May 2004 rating 
decision was not clearly and unmistakably erroneous in 
assigning an effective date of March 1, 2004, for a 40 
percent rating for lumbar strain with muscle spasms.  

B.  Right shoulder muscle strain and arthralgia

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Code 5201.  

Impairment of the clavicle or scapula, with dislocation, 
warrants a 20 percent rating.  For nonunion of the clavicle 
or scapula, with loose movement, a 20 percent evaluation is 
appropriate; without loose movement, a 10 percent rating is 
for assignment.  Malunion of the clavicle or scapula warrants 
a 10 percent evaluation.  Otherwise, rate on impairment of 
function of contiguous joint.  Code 5203.  

The record indicates that the Veteran's right shoulder is his 
major shoulder.  

A private arthrogram of the right shoulder in May 2002 
reportedly showed a partial articular surface tear of the 
distal supraspinatus tendon, a tear of the right 
anterosuperior labrum, and moderate acromioclavicular joint 
arthrosis.  

The report of the October 2002 VA compensation examination 
noted that the Veteran's right shoulder symptoms included 
7/10 pain on a daily basis, with stiffness of the shoulder.  
He denied any weakness, but stated that it would pop out from 
time to time.  The Veteran indicated that he had flare-ups of 
pain of 8-9/10 severity once or twice a week, lasting a day, 
caused by weather or lifting something.  Examination of the 
right shoulder showed no tenderness, with full flexion of 
0-180 degrees, with slight discomfort.  Abduction was also 
possible from 0-180 degrees, with slight discomfort at end 
range of motion.  The Veteran was able to rotate his shoulder 
internally and externally from 0-90 degrees in each 
direction, with slight discomfort from 80-90 degrees in each 
direction.  In addition, extension of the right arm backward 
from the spine, as well as flexion to resistance produced 
some right shoulder discomfort.  

The VA examiner in March 2004 recorded the Veteran's right 
shoulder symptoms as baseline pain of 3/10.  The Veteran 
indicated that the shoulder "pops out a lot" - at least 
once every other week - noting that instability of the 
shoulder was most apparent when carrying more than 20 pounds 
in his right hand.  Due to the instability, he had gradually 
avoided using his right arm for more and more activities.  On 
examination, there was no swelling, deformity, or atrophy of 
the right shoulder.  There was no tenderness to palpation.  
Active abduction was possible from 0-90 degrees; the Veteran 
indicated that he needed to stop due to pain.  The examiner 
stated that an additional 15 degrees of passive abduction was 
possible.  Active forward flexion was accomplished from 0-110 
degrees, with an additional 10 degrees of passively assisted 
flexion.  Active and passive internal rotation was possible 
from 0-90 degrees; active and passive external rotation was 
accomplished from 0-75 degrees.  The examiner noted that the 
Veteran became diaphoretic during range of motion testing.  
Finally, the examiner commented that the right shoulder 
exhibited pain, weakness, and instability, although there was 
no incoordination.  He indicated that, during flare-ups, the 
Veteran could lose an additional 20-25 degrees of flexion, 
20-25 degrees of abduction, and 20 degrees of external 
rotation.  


VA clinic records dated from October 1999 through March 2004 
did not specifically refer to right shoulder complaints or 
note any abnormal right shoulder clinical findings.  However, 
the reports did note non-specific osteoarthrosis, with normal 
muscle strength on several visits, as discussed above 
regarding the Veteran's back. 

First, the Board notes that impairment due to the Veteran's 
right shoulder disability warranting a 20 percent rating was 
not shown prior to the March 1, 2004, VA compensation 
examination.  Because entitlement to an increased rating was 
not demonstrated prior to the March 1, 2004, examination, 
that date is the earliest that can be assigned as the 
effective date for the award.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o).  Therefore, the Board finds that the 
RO's assignment of March 1, 2004, as the effective date was 
not error.  

Second, as discussed above regarding the Veteran's back 
disability, his contention that the October 2002 examination 
was conducted improperly and was otherwise inadequate is not 
supported by the evidence that was of record at the time of 
the May 2004 rating decision.  And, as noted above, this 
contention on its face amounts to no more than an allegation 
that VA failed in its duty to assist him in providing an 
adequate examination.  As set forth above, a breach of the 
duty to assist cannot form the basis for a claim of CUE.  

Also, as noted above, the Veteran has submitted copies of 
private treatment records dated from March 2000 through 
January 2003 to support his current appeal, but these reports 
cannot be considered in determining whether the May 2004 
rating decision was clearly and unmistakably erroneous 
because they were not of record at the time of that rating 
decision.  The Board again notes that these records clearly 
existed at the time of the May 2004 rating decision, but that 
the Veteran neither submitted them himself nor requested that 
VA obtain them at that time.  And, as previously noted, even 
if the reports had been available and considered by the RO, 
and even if they did show findings indicative of more severe 
impairment, the Board cannot now say that it is undebatable 
that the outcome would have been manifestly different in 
light of what would have been, at best, conflicting evidence.  

Therefore, the Board concludes that the May 2004 rating 
decision was not clearly and unmistakably erroneous in 
assigning an effective date of March 1, 2004, for a 20 
percent rating for muscle strain and arthralgia of the right 
shoulder.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty to assist 
provisions are not applicable to claims regarding CUE.  
Accordingly, the notice and duty to assist provisions are not 
applicable to that claim.  Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc).  


ORDER

Clear and unmistakable error in the May 2004 rating decision 
in assigning an effective date of March 1, 2004, for a 40 
percent rating for lumbar strain with muscle spasms not 
having been demonstrated, the Veteran's appeal is denied.  

Clear and unmistakable error in the May 2004 rating decision 
in assigning an effective date of March 1, 2004, for a 20 
percent rating for muscle strain and arthralgia of the right 
shoulder not having been demonstrated, the Veteran's appeal 
is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


